Citation Nr: 1033580	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sinusitis with residuals, 
claimed as headaches and facial pain. 


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to July 
1986.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2007, a statement of the case 
was issued in November 2007, and a substantive appeal was 
received in May 2008.  


FINDING OF FACT

Sinusitis with residuals is causally related to the Veteran's 
active duty service


CONCLUSION OF LAW

Sinusitis with residuals was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
sinusitis with residuals, claimed as headaches and face pain.  
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service treatment records showed numerous clinical findings of 
upper respiratory infections.  Significantly, an August 1983 
report of medical history showed that the Veteran reported 
sinusitis.  A doctor's notation indicated that the Veteran had 
season sinusitis hay fever, NCD.  Moreover, a February 1984 
record showed that the Veteran had a sinus medical problem.  
Further, an August 1984 record showed an assessment of sinusitis.  
Although a July 1986 examination prior to discharge showed that 
the sinuses were evaluated as clinically normal, the Veteran 
again reported a history of sinusitis in his contemporaneous 
medical history.  A doctor's notation again indicated that the 
Veteran had sinusitis, several episodes, NCD.   

The Veteran provided that after service he received treatment for 
his sinusitis from Dr. Barton Griffith from 1986 to 1999.  
However, in response to a records request, the office indicated 
that no records were found in April 2007. 

However, treatment records from May 2001 to January 2007 from 
Providence Medical have been associated with the claims file.  
These records showed that the Veteran reported seeking refills on 
medications for allergies and an antibiotic for a sinus 
infection.  He indicated that he formerly lived in Texas and 
these medications were the only ones that helped.  The assessment 
was allergies and sinusitis.  Follow up treatment records 
continued to show treatment for sinusitis.  The Veteran reported 
a long history of sinus infections for over the last 20 years.  

In his notice of disagreement and substantive appeal, the Veteran 
asserted that his sinus condition began in service as documented 
in his service treatment records and had continued to the 
present.  He also indicated that he had received continuous 
treatment for his sinusitis from Dr. Griffith for 14 years after 
his discharge.   

It appears that the Veteran was scheduled for VA examinations in 
2009, which he failed to report. 

Initially, the Board observes that recent Federal Circuit Court 
decisions have found that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).   In the instant case, the 
Veteran is competent to report that he has experienced sinus 
symptoms since his discharge from service.  Further, there is no 
reason to doubt the credibility of his statements with respect to 
a continuity of pertinent symptomatology since his discharge.    

Therefore, given that the service treatment records showed 
treatment for sinusitis, and in light of the present medical 
evidence of current diagnosis of sinusitis, the Board finds that 
based on the Veteran's credible statements, the record shows a 
continuity of pertinent symptomatology to link the Veteran's 
current sinusitis with residuals to active service.  In sum, 
there is a current diagnosis of sinusitis; and based on 
continuing symptomatology, a link between the Veteran's current 
disability and service.  Thus, service connection for sinusitis 
with residuals is warranted.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In closing, under the Veterans Claims Assistance Act of 2000 
(VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the 
Veteran of any information and evidence needed to substantiate 
and complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  
In light of the favorable decision as it relates to the issue of 
entitlement to service connection, the satisfaction of these VCAA 
requirements is rendered moot.  The Board notes that by letter in 
February 2007, the Veteran was advised of the manner of 
establishing a disability rating and effective date for the 
disability on appeal.  




ORDER

Service connection for sinusitis with residuals is warranted.  
The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


